DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/26/2021 has been entered. Claims 2-23 remain pending the application.

Response to Arguments
Applicant's arguments filed on 7/26/2021 have been fully considered but they are not persuasive or are moot. 
Applicant argues on pages 8-9 that the claim objections, 112b rejections, and double patenting rejections have been addressed. While the Examiner agrees that the majority of the issues have been addressed, the Examiner believes that one claim objection remains unaddressed as can be seen below. The Examiner does thank the Applicant for addressing the Examiner’s concerns.
Applicant argues on pages 9-10 that Tzschatzsch as modified by Varghese does not disclose the limitations of claim 2 because Tzschatzsch uses multiple frequency shear waves and Varghese does not. In response to applicant's argument that Varghese does not provide multiple frequency shear waves, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the Examiner is not modifying Tzschatzsch to incorporate all of the features of Varghese. The Examiner is only modifying Tzschatzsch to generate inertial forces such as removing the ability to generate multi-frequency shear waves. Accordingly, this argument is not persuasive.
Applicant argues on pages 9-11 that Tzschatzsch as modified by Varghese does not disclose the limitations of claim 2 because Tzschatzsch generates shear waves for large volume tissue and Varghese generates shear waves for small volumes of tissue. In response to applicant's argument that Varghese produce shear waves capable of penetrating the depths required by Tzschatzsch, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the Examiner is not modifying Tzschatzsch to incorporate all of the features of Varghese such as reducing the penetration depth of the shear waves. The Examiner is only modifying Tzschatzsch to generate inertial forces. Accordingly, this argument is not persuasive.
Applicant argues on page 11 that Tzschatzsch and Varghese teach away from generating inertial forces in different directions. Tzschatzsch and Varghese do not teach away from the proposed modification because Tzschatzsch and Varghese do not criticize, discredit, or otherwise discourage the claimed solution. If the reference does 
Applicant argues on page 12 that claim 13 requires frequencies in the range 45-70 Hz but that Tzschatzsch teaches a maximum of 60 Hz. However, Tzschatzsch’s frequency range overlaps significantly with the Applicant’s. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Put plainly, a reference using Tzschatzsch’s 60Hz maximum frequency would be considered to be infringing on the Applicant’s claim because it lies within the range. Accordingly, this argument is not persuasive.
Applicant argues on page 12 that claim 19 requires a plurality of exciters and that Tzschatzsch and Varghese disclose only one exciter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Examiner does not rely on Tzschatzsch and Varghese to disclose this limitation in the claim. As can be seen the previous rejection and the rejection below the Examiner relies on Sliwa et al. (US6511427, hereafter Sliwa) to disclose this limitation in the claims. Accordingly, this argument is not persuasive.
.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, lines 9-10 the claim to should recite that the exciter is “configured” to perform the described functions related to causing motions of the patient-contact member.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 9, 11, 13-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch et al. (Tzschatzsch et al., In vivo time-harmonic multifrequency elastography of the human liver, Phys. Med. Biol. 59 (2014) 1641–1654, hereafter Tzschatzsch) and Varghese et al. (US20100256530, hereafter Varghese).
Regarding claim 2, Tzschatzsch discloses an apparatus for ultrasound elastography (Tzschatzsch, Abstract; “This study attempts to benefit from the advantages of time harmonic tissue stimulation[…] by introducing in vivo time harmonic elastography (THE) of the human liver using ultrasound and a broad range of harmonic stimulation frequencies.”), the apparatus comprising:
an external vibrator comprising a patient-contacting member dimensioned to support at least a portion of the back of a patient lying on a patient-contacting surface of the patient contacting member (Tzschatzsch, vibrating plate) and at least one exciter (Tzschatzsch, loudspeaker) (Tzschatzsch, Figure 1a; “Experimental setup. (a) Patient bed with loudspeaker, vibrating rod and vibrating plate.”), the at least one exciter mounted to the patient contacting member and configured to cause motions of the patient-contacting member (Tzschatzsch, Pg 1643-1644; “multifrequency shear waves were generated in THE by a commercial subwoofer loudspeaker (figure 1(a)) with seven superimposed harmonic frequencies (f = 30, 35, 40, 45, 50, 55, and 60 Hz) amplified by a standard audio amplifier. The amplitude ratio of the harmonic frequencies of the waveform is shown in figure 1(b).The membrane vibrations of the loudspeaker were transferred onto the vibrating transducer plate positioned under the volunteer’s back (figure 1(a)).”), the exciter comprising a mass that is movable to apply forces to the patient-contacting member whereby net forces from the at least one exciter cause motions of the patient-contacting member that generate shear waves in the patient (Tzschatzsch, Pg 1643-1644; “multifrequency shear waves were generated in THE by a commercial subwoofer loudspeaker (figure 1(a)) with seven superimposed harmonic frequencies (f = 30, 35, 40, 45, 50, 55, and 60 Hz) amplified by a standard audio amplifier. The amplitude ratio of the harmonic frequencies of the waveform is shown in figure 1(b).The membrane vibrations of the loudspeaker were transferred onto the vibrating transducer plate positioned under the volunteer’s back (figure 1(a)).”);
the external vibrator placable on a bed mattress that supports the external vibrator while allowing the motions of the patient-contacting member (Tzschatzsch, Figure 1a; “showing this arrangement”);
an ultrasound imaging system comprising an ultrasound transducer, driving circuits operative to drive the ultrasound transducer to transmit ultrasound pulses and to receive ultrasound echo signals (Tzschatzsch, Pg 1644; “In THE, the measuring position was adjusted using a common B-mode ultrasound system (Sonosite, Bothell, WA, USA) based on the morphological appearance of the liver in the right upper abdomen. Shear waves were acquired by a single-element 2 MHz ultrasound probe with an integrated button for activating external vibration (GAMPT mbH, Merseburg, Germany).”);
a controller configured to process the ultrasound echo signals to detect and measure motions corresponding to shear waves generated by the external vibrator (Tzschatzsch, Pg 1644; “the phase root-seeking algorithm proposed in Pesavento et al (1999), Ederet al (2007) was applied to calculate the tissue displacement”).
Tzschatzsch does not disclose wherein the forces generated by exciter are inertial forces.
In an analogous shear wave generation device field of endeavor Varghese discloses wherein an exciter uses inertial forces (Varghese, Para 28; “The actuator may provide the vibration through reciprocation of a free mass.”) (Varghese, Para 72; “the shear wave induced vibrations may be provided by means of a inertial mass 120 attached to a distal end of the probe 10 via an actuator 122, for example, a solenoid, small motor, or piezoelectric actuator”) to generate shear waves in a patient (Varghese, Para 51; “probe 10 is vibrated 60 along the axis 34 of the probe 10. This vibration produces […] shear waves 64 traveling laterally left and right along a lateral axis 66 substantially perpendicular to a vibration axis parallel to the axis 34 of the probe 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch wherein the forces generated by exciter are inertial forces in order to allow for easy manipulation of and generation of shear waves by the physician as taught by Varghese (Varghese, Para 29).


Regarding claim 3, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the patient-contacting member has dimensions in the range of 40 to 60 cm in a direction transverse to the mattress and 10 to 20 cm in a direction along the mattress. However, changes in shape, size, or proportion are deemed to be obvious matters of design choice that those in the art routinely select form in order to generate shear waves over a larger area in a patient. It has previously been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. For example, the court held that “limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art” in In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Additionally, the court held that “the configuration of the claimed disposable plastic nursing container 
In the alternative, the dimensionality of the patient-contacting member in Tzschatzsch as modified by Varghese above is deemed to be a suitable equivalent to the dimensionality of the patient-contacting member in the claimed invention, as the patient-contacting member in the prior art and of the claimed invention both provide the same end result of generating shear waves in the patient.

Regarding claim 6, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above further discloses wherein the patient-contacting member is formed with a curvature (Tzschatzsch, Figure 1; showing the vibrating plate with a slight curvature).

Regarding claim 9, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.

However, Varghese further discloses wherein the at least one exciter is configured to generate the inertial forces by moving a counterweight linearly or rotationally (Varghese, Para 28; “The actuator may provide the vibration through reciprocation of a free mass.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the at least one exciter is configured to generate the inertial forces by moving a counterweight linearly or rotationally in order to allow for easy manipulation of and generation of shear waves by the physician as taught by Varghese (Varghese, Para 29).
The use of the techniques of generating shear waves with an inertial force by moving a counterweight linearly or rotationally taught by Varghese in the invention of an elastography device which generates shear waves would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating shear waves in the patient; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 11, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
(Tzschatzsch, Pg 1644; “In THE, the measuring position was adjusted using a common B-mode ultrasound system (Sonosite, Bothell, WA, USA) based on the morphological appearance of the liver in the right upper abdomen. Shear waves were acquired by a single-element 2 MHz ultrasound probe with an integrated button for activating external vibration (GAMPT mbH, Merseburg, Germany).”).
Tzschatzsch as modified by Varghese above is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that the ultrasound imaging system would have to synchronize timings with the shear wave generation in order to successfully capture the data as described.

Regarding claim 13, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above further discloses wherein the net inertial force comprises plural frequencies in the range of 45 to 70 Hz (Tzschatzsch, Pg 1643-1644; “multifrequency shear waves were generated in THE by a commercial subwoofer loudspeaker (figure 1(a)) with seven superimposed harmonic frequencies (f = 30, 35, 40, 45, 50, 55, and 60 Hz) amplified by a standard audio amplifier.”)

Regarding claim 14, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch does not disclose clearly and explicitly disclose wherein the controller is connected to deliver driving signals to the at least one exciter and to adjust the driving signals in a closed-loop in response to feedback received at least in part by way of the ultrasound imaging system, the controller configured to compute a quality measure of tissue displacements and/or a measurement wavelength of shear waves in a plane of ultrasound imaging in real-time and to adjust operation of the at least one exciter to move or eliminate low displacement nodes having maximum tissue motion that is less than 100 microns and/or optimize the shear wave direction and amplitude.
However, Varghese further discloses wherein a controller is connected to deliver driving signals to at least one exciter and to adjust driving signals in a closed-loop in response to feedback received at least in part by way of an ultrasound imaging system, the controller configured to compute a quality measure of tissue displacements and/or a measurement wavelength of shear waves in a plane of ultrasound imaging in real-time and to adjust operation of the at least one exciter to optimize the shear wave direction and amplitude (Varghese, Figure 8) (Varghese, Para 71; “The measurement of shear displacement at process block 82 permits a dynamic optimization of the vibration speed through the addition of process block 108. At process block 108, the amplitude of the shear wave 66 from process block 82 may be monitored and based on that monitoring a new vibration frequency may be communicated to process block 72 so as to optimize the frequency for the particular tissue type. Process block 108 may affect, for example, a slight perturbation in frequencies to deduce a frequency at which shear waves are best measured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the controller is connected to deliver driving signals to the one or more exciters and to adjust the driving signals in a closed-loop in response to feedback received at least in part by way of the ultrasound imaging system, the controller configured to compute a quality measure of tissue displacements and/or a measurement wavelength of shear waves in a plane of ultrasound imaging in real-time and to adjust operation of the one or more exciters to optimize the shear wave direction and amplitude in order to improve signal quality as taught by Varghese (Varghese, Para 71).

Regarding claim 22, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above further discloses wherein the controller is configured to generate colour elastography images which indicate areas in which imaged tissues have different mechanical properties by different colours and the apparatus comprises a display connected to display the elastography images (Tzschatzsch, Figures 2 and 5).

s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Azima et al. (US20060159293, hereafter Azima).
Regarding claim 4, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 3 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the patient-contacting member comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material.
In an analogous wave transmission device field of endeavor Azima discloses wherein a wave emitting panel comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material (Azima, Para 163-164; “FIG. 2 b illustrates, to an enlarged scale, that the panel (2) is a rigid lightweight laminated sandwich-type panel having a core (22) e.g. of rigid plastics foam (97) or cellular matrix (98) such as a honeycomb matrix of metal foil, plastics or the like, with the cells extending transversely to the plane of the panel, and closed by opposed skins (21), e.g. of paper, card, plastics or metal foil or sheet. Where the skins are of plastics, they may be reinforced with fibres e.g. of carbon, glass, Kevlar or the like in a manner known per se to improve their tensile properties.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material in order to (Azima, Para 163-164).

Regarding claim 5, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the patient-contacting member comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material.
In an analogous wave transmission device field of endeavor Azima discloses wherein a wave emitting panel comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material (Azima, Para 163-164; “FIG. 2 b illustrates, to an enlarged scale, that the panel (2) is a rigid lightweight laminated sandwich-type panel having a core (22) e.g. of rigid plastics foam (97) or cellular matrix (98) such as a honeycomb matrix of metal foil, plastics or the like, with the cells extending transversely to the plane of the panel, and closed by opposed skins (21), e.g. of paper, card, plastics or metal foil or sheet. Where the skins are of plastics, they may be reinforced with fibres e.g. of carbon, glass, Kevlar or the like in a manner known per se to improve their tensile properties.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member comprises a honeycomb core reinforced on top and bottom faces with sheets of a fiber reinforced plastic material in order to (Azima, Para 163-164).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Ogasawara et al. (US20140163374, hereafter Ogasawara).
Regarding claim 7, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the patient-contacting member comprises adjustable bolsters or supports that project on a top side of the patient-contacting member and are engageable against opposed sides of the ribcage of a patient lying on the patient-contacting member.
In an analogous ultrasound diagnostic device field of endeavor Ogasawara discloses wherein a patient-contacting member comprises adjustable bolsters or supports that project on a top side of the patient-contacting member and are engageable against opposed sides of a ribcage of a patient lying on the patient-contacting member (Ogasawara, Para 29; “he ultrasound probe 101 is configured so that a contact face thereof to be in contact with the subject P for the purpose of adhering thereto is formed so as to have a shape that can be fitted to a projection part (e.g., a rib) of the subject P.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member comprises adjustable bolsters or (Ogasawara, Para 42).

Claims 8, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Sliwa et al. (US6511427, hereafter Sliwa).
Regarding claim 8, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the patient-contacting member comprises one or more accelerometers operable to quantify the acceleration or velocity or displacement of the patient-contacting member.
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses wherein a patient-contacting member comprises one or more accelerometers (Sliwa, orientation sensing mechanism 312) operable to quantify the acceleration or velocity or displacement of the patient-contacting member (Sliwa, Col 8, lines 3-15; “A position or orientation sensing mechanism 312 is also shown again for the purpose of spatially addressing the image and/or force-map information. The shown position or orientation sensing mechanisms 312 a, 312 b, and 312 c may be magnetic positioners available from Polhemus Inc., located in Colchester, Vt., or Ascension Technology Corporation, located in South Burlington, Vt. Alternatively, one or more of the sensing mechanisms 312 a, 312 b, and 312 c may be accelerometers or angle indicators.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the patient-contacting member comprises one or more accelerometers operable to quantify the acceleration or velocity or displacement of the patient-contacting member in order to improve diagnosis by allowing for feedback to given and allowing from a user to adjust parameters as needed in response as taught by Sliwa (Sliwa, Col 2, lines 16-39).

Regarding claim 12, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the at least one exciter comprises first and second exciters that generate inertial forces directed in different directions and a phase of the motion of a first mass of the first exciter relative to the phase of the motion of a second mass of the second exciter is adjustable to cause a direction of the net inertial force on the patient-contacting member to change.
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses first and second exciters that generate inertial forces directed in different directions and a phase of the motion of a first mass of the first exciter relative to the phase of the motion of a second mass of the second exciter is adjustable to cause a direction of the net inertial force generated (Sliwa, Col 10, lines 46-55; “the phasing of the mechanical excitation of exciters 802, 804, 806, and 808 are controlled to apply desired pressure or stress versus time at the body-tissue target locations. By altering the phase relationships between the exciters 802, 804, 806, and 808, body-tissue palpation in any direction can be achieved via phased beam-steering.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the at least one exciter comprises first and second exciters that generate inertial forces directed in different directions and a phase of the motion of a first mass of the first exciter relative to the phase of the motion of a second mass of the second exciter is adjustable to cause a direction of the net inertial force on the patient-contacting member to change in order to allow for optimization of image contrast as taught by Sliwa (Sliwa, Col 10, lines 56-65).

Regarding claim 21, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the controller is configured to process the echo signals to identify shear wave nodes located in a volume of interest and to control one or more operating parameters of the external vibrator in a manner that causes the nodes to move or disappear wherein the one or more operating parameters of the external vibrator comprise one or more of: a frequency of operation of one or more exciters of the at least one exciter, a relative phase of operation of first and second exciters of the at least one 
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses wherein the controller is configured to process the echo signals to identify shear wave nodes located in a volume of interest and to control one or more operating parameters of the external vibrator in a manner that causes the nodes to move or disappear wherein the one or more operating parameters of the external vibrator comprise one or more of: a frequency of operation of one or more exciters of the at least one exciter (Sliwa, Col 10, lines 52-64; “By altering the phase relationships between the exciters 802, 804, 806, and 808, body-tissue palpation in any direction can be achieved via phased beam-steering. Tissue can be moved within the imaging plane or be moved in and out of the imaging plane at pre-selected rates. Elastic body-tissue can be expected to have a highly damped resonance frequency that can be determined by a frequency sweep of the palpation exciters. The diagnostician adjusts and controls the relationship between the palpation excitation frequency and phase and the ultrasound frame rate to optimize the apparent contrast between tissue structures in the body being palpated by exciters 802, 804, 806, and 808.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the controller is configured to process the echo signals to identify shear wave nodes located in a volume of interest and to control one or more operating parameters of the external vibrator in a manner that causes the nodes to move or (Sliwa, Col 10, lines 56-65).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Nields et al. (US20030073895, hereafter Nields) and Desjardins (US20160038119).
Regarding claim 10, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not disclose wherein the ultrasound transducer is supported by a remote centre of rotation mechanism that allows rotation of an imaging plane of the ultrasound transducer without changing a point of contact of the ultrasound transducer with the patient.
In an analogous ultrasound imaging device field of endeavor Nields discloses wherein the ultrasound transducer is supported by a remote centre of rotation mechanism (Nields, Para 16; “the positioning means may comprise one or more drive means for providing at least partial automated positioning of the ultrasound imaging probe (e.g., for automated X and/or Y dimension positioning and/or for automated rotational positioning about a Z axis within an XY plane)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the ultrasound transducer is supported by a remote centre of rotation (Nields, Para 21).
Tzschatzsch as modified by Varghese and Nields above does not clearly and explicitly disclose wherein the rotation mechanism allows for rotation of an imaging plane of the ultrasound transducer without changing a point of contact of the ultrasound transducer with the patient.
In an analogous ultrasound imaging device field of endeavor Desjardins discloses rotation of an imaging plane of the ultrasound transducer without changing a point of contact of the ultrasound transducer with the patient (Desjardins, Para 56; “he ultrasound probe 20—in effect, rotating the probe about the X axis, in particular, about the line S-S, in order to maintain contact with the patient surface 10; the image plane 25 then rotates likewise about line S-S. We will assume that in such a situation the X-Y-Z coordinate system also rotates in this manner, so the X-Y plane therefore remains coincident with the image scan plane 25. This definition of the X-Y-Z axes will be used throughout the present application.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and Nields above wherein the rotation mechanism allows for rotation of an imaging plane of the ultrasound transducer without changing a point of contact of the ultrasound transducer with the patient in order to allow for accurate and consistent imaging as taught by Desjardins (Desjardins, Para 12 and 56).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 14 above, and further in view of Wu et al. (US7444875, hereafter Wu).
Regarding claim 15, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 14 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the quality measure comprises a signal to noise ratio.
In an analogous shear wave ultrasound measurement system field of endeavor Wu discloses wherein a quality measure comprises a signal to noise ratio (Wu, Col 5, lines 25-27; “Because of the low signal to noise ratio (SNR) nature of ultrasonic image acquisition, a series of procedures are proposed to reduce the noise and to increase the SNR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese wherein the quality measure comprises a signal to noise ratio in order to allow for a process to decrease noise in the signal as taught by Wu (Wu, Col 5, lines 25-27).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 14 above, and further in view of Parker et al. (US5099848, hereafter Parker).
Regarding claim 16, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 14 as discussed above.

In an analogous ultrasound imaging field of endeavor Parker discloses wherein a quality measure comprises an indication of whether a magnitude of a phasor representing the shear waves is outside of a range between a minimum magnitude and a maximum magnitude (Parker, Col 8, lines 1-5; “That image can be inspected for modal shapes as well as abnormally high or low vibration amplitudes, and can also be compared with reference images obtained earlier or from well characterized analogous structures.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese wherein the quality measure comprises an indication of whether a magnitude of a phasor representing the shear waves is outside of a range between a minimum magnitude and a maximum magnitude in order to allow for analysis for materials and to allow for rapid real-time imaging as taught by Parker (Parker, Col 2, lines 4-25). 



Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Baghani, .
Regarding claim 17, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 14 as discussed above.
Tzschatzsch does not disclose wherein the controller is configured to optimize shear wave direction relative to a plane of imaging by the ultrasound transducer by: processing the ultrasound echo signals to determine an apparent wavelength of shear waves and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be reduced, wherein the one or more operating parameters of the external vibrator comprise one or more of: a frequency of operation of one or more exciters of the at least one exciter, a relative phase of operation of first and second exciters of the at least one exciter, an amplitude of operation of one or more exciters of the at least one exciter, and a direction of vibration of one or more exciters of the at least one exciter.
However, Varghese further discloses wherein a controller is configured to optimize shear wave direction relative to a plane of imaging by the ultrasound transducer by: processing ultrasound echo signals and adjusting one of more operating parameters of an external vibrator in a manner that causes, wherein one or more operating parameters of the external vibrator comprise one or more of: a frequency of operation of one or more exciters of the at least one exciter (Varghese, Figure 8) (Varghese, Para 71; “The measurement of shear displacement at process block 82 permits a dynamic optimization of the vibration speed through the addition of process block 108. At process block 108, the amplitude of the shear wave 66 from process block 82 may be monitored and based on that monitoring a new vibration frequency may be communicated to process block 72 so as to optimize the frequency for the particular tissue type. Process block 108 may affect, for example, a slight perturbation in frequencies to deduce a frequency at which shear waves are best measured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the controller is configured to optimize shear wave direction relative to a plane of imaging by the ultrasound transducer by: processing the ultrasound echo signals to determine an apparent wavelength of shear waves and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be reduced wherein the one or more operating parameters of the external vibrator comprise one or more of: a frequency of operation of one or more exciters of the at least one exciter in order to improve signal quality as taught by Varghese (Varghese, Para 71).
Tzschatzsch as modified by Varghese above does not disclose measuring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized.
In an analogous shear wave measurement field of endeavor Baghani discloses measuring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized (Baghani, Pg 5, Para 3; “However in the case of partial displacement data, where the phase speed is estimated, a relationship exists between the resolution of the elastograms and the frequency of excitation. This is due to the fact that to measure the local frequency of a signal with a higher accuracy, more of its periods should be observed. As a result, the higher the frequency of excitation, the shorter the wavelength of the waves, and the higher the resolution of the elastograms.”) (Baghani, Pg 8, Para 1; “In the current setting, to form elastograms of higher resolution it is necessary to excite the tissue at higher frequencies, which in turn requires a higher frame rate on the imaging system.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above to include adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized in order to increase the resolution of the signal as taught by Baghani (Baghani, Pg 5 and 8).

Regarding claim 18, Tzschatzsch as modified by Varghese and Baghani above discloses all of the limitations in claim 17 as discussed above.
Tzschatzsch does not disclose wherein the controller is configured to control the one or more operating parameters of the external vibrator in real time as the orientation of the ultrasound transducer is changed to minimize the apparent wavelength of the shear waves for each orientation of the ultrasound transducer.
However, Varghese further discloses wherein the controller is configured to control the one or more operating parameters of the external vibrator in real time as the orientation of the ultrasound transducer to optimize the signal (Varghese, Figure 8) (Varghese, Para 71; “The measurement of shear displacement at process block 82 permits a dynamic optimization of the vibration speed through the addition of process block 108. At process block 108, the amplitude of the shear wave 66 from process block 82 may be monitored and based on that monitoring a new vibration frequency may be communicated to process block 72 so as to optimize the frequency for the particular tissue type. Process block 108 may affect, for example, a slight perturbation in frequencies to deduce a frequency at which shear waves are best measured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and Baghani above wherein the controller is configured to control the one or more operating parameters of the external vibrator in real time as the orientation of the ultrasound transducer is changed to optimize the signal in order to improve signal quality as taught by Varghese (Varghese, Para 71).
Tzschatzsch as modified by Varghese above does not disclose monitoring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be reduced.
In an analogous shear wave measurement field of endeavor Baghani discloses monitoring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized (Baghani, Pg 5, Para 3; “However in the case of partial displacement data, where the phase speed is estimated, a relationship exists between the resolution of the elastograms and the frequency of excitation. This is due to the fact that to measure the local frequency of a signal with a higher accuracy, more of its periods should be observed. As a result, the higher the frequency of excitation, the shorter the wavelength of the waves, and the higher the resolution of the elastograms.”) (Baghani, Pg 8, Para 1; “In the current setting, to form elastograms of higher resolution it is necessary to excite the tissue at higher frequencies, which in turn requires a higher frame rate on the imaging system.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and Baghani above to include monitoring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized in order to increase the resolution of the signal as taught by Baghani (Baghani, Pg 5 and 8).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Sliwa et al. (US6511427, hereafter Sliwa) and Baghani, Ali (Baghani, Ali, A wave equation approach to ultrasound elastography, Vancouver : University of British Columbia Library, 2010-01-12, 10.14288/1.0070904).
Regarding claim 19, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the at least one exciter comprises a plurality of exciters and the controller is connected to drive the plurality of exciters and to adjust shear wave 
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses wherein the at least one exciter comprises a plurality of exciters and the controller is connected to drive the plurality of exciters and to adjust shear wave direction in a target volume of tissue to be imaged by monitoring ultrasound images of the target volume and adjusting phases of the plurality of exciters (Sliwa, Col 10, lines 52-64; “By altering the phase relationships between the exciters 802, 804, 806, and 808, body-tissue palpation in any direction can be achieved via phased beam-steering. Tissue can be moved within the imaging plane or be moved in and out of the imaging plane at pre-selected rates. Elastic body-tissue can be expected to have a highly damped resonance frequency that can be determined by a frequency sweep of the palpation exciters. The diagnostician adjusts and controls the relationship between the palpation excitation frequency and phase and the ultrasound frame rate to optimize the apparent contrast between tissue structures in the body being palpated by exciters 802, 804, 806, and 808.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the at least one exciter comprises a plurality of exciters and the controller is connected to drive the plurality of exciters and to adjust shear wave (Sliwa, Col 10, lines 56-65).
Tzschatzsch as modified by Varghese and Sliwa above does not disclose monitoring ultrasound images of the target volume to determine an apparent wavelength of the shear waves and adjusting phases of the plurality of exciters to minimize the apparent wavelength of the shear waves.
In an analogous shear wave measurement field of endeavor Baghani discloses monitoring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of the shear waves to be minimized (Baghani, Pg 5, Para 3; “However in the case of partial displacement data, where the phase speed is estimated, a relationship exists between the resolution of the elastograms and the frequency of excitation. This is due to the fact that to measure the local frequency of a signal with a higher accuracy, more of its periods should be observed. As a result, the higher the frequency of excitation, the shorter the wavelength of the waves, and the higher the resolution of the elastograms.”) (Baghani, Pg 8, Para 1; “In the current setting, to form elastograms of higher resolution it is necessary to excite the tissue at higher frequencies, which in turn requires a higher frame rate on the imaging system.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and Sliwa above to include monitoring wavelength and adjusting one of more operating parameters of the external vibrator in a manner that causes the apparent wavelength of (Baghani, Pg 5 and 8).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Sliwa et al. (US6511427, hereafter Sliwa) Sumi et al. (US20160157828, hereafter Sumi).
Regarding claim 20, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above does not clearly and explicitly disclose wherein the controller is configured to process a sequence of ultrasound images of the target volume to identify any regions of tissue displacements by the shear waves that are below a threshold displacement level and, if such regions are found, automatically adjust the frequency or frequencies and/or phases and/or amplitudes of driving signals being delivered to the at least one exciter to determine if a set of frequency or frequencies and/or phases and/or amplitudes of the driving signals can be found in which the possible nodes are gone or moved to another location.
In an analogous system for measuring body tissue properties using ultrasound field of endeavor Sliwa discloses wherein a controller is configured to process a sequence of ultrasound images of the target volume to identify any regions of tissue displacements by the shear waves that are below a threshold displacement level and (Sliwa, Col 10, lines 52-64; “By altering the phase relationships between the exciters 802, 804, 806, and 808, body-tissue palpation in any direction can be achieved via phased beam-steering. Tissue can be moved within the imaging plane or be moved in and out of the imaging plane at pre-selected rates. Elastic body-tissue can be expected to have a highly damped resonance frequency that can be determined by a frequency sweep of the palpation exciters. The diagnostician adjusts and controls the relationship between the palpation excitation frequency and phase and the ultrasound frame rate to optimize the apparent contrast between tissue structures in the body being palpated by exciters 802, 804, 806, and 808.”), if such regions are found, adjust the frequency or frequencies and/or phases and/or amplitudes of driving signals being delivered to at least one exciter to determine if a set of frequency or frequencies and/or phases and/or amplitudes of the driving signals can be found in which the possible nodes are gone or moved to another location (Sliwa, Col 10, lines 52-64; “The diagnostician adjusts and controls the relationship between the palpation excitation frequency and phase and the ultrasound frame rate to optimize the apparent contrast between tissue structures in the body being palpated by exciters 802, 804, 806, and 808.”) (Sliwa, Col 11, lines 3-9; “Elastic body-tissue can be expected to have a highly damped resonance frequency that can be determined by a frequency sweep of the electrode activation frequency. The relationship between the electrode actuation frequency and the ultrasound frame rate is expected to affect the imaging contrast between structures in the body being displaced by the electrodes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese above wherein the controller is configured to process a sequence of ultrasound images (Sliwa, Col 10, lines 56-65).
Tzschatzsch as modified by Varghese and Sliwa above does not clearly and explicitly disclose wherein the parameters are adjusted automatically.
In an analogous ultrasound beamforming field of endeavor Sumi discloses wherein beam parameters are adjusted automatically (Sumi, Para 192; “The properties of drive signals to be generated are set as parameters under the control by the control unit 34. Desired parameters can also be set automatically via the control unit 34's distinguishing the transducers set on, and the parameter settings or adjustings can also be performed using the input device 40.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzschatzsch as modified by Varghese and Sliwa above wherein the parameters are adjusted automatically in order to decrease the time needed to acquire desired data as taught by Sumi (Sumi, Para 6).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tzschatzsch and Varghese as applied to claim 2 above, and further in view of Tanter et al. (US20160345938, hereafter Tanter).
Regarding claim 23, Tzschatzsch as modified by Varghese above discloses all of the limitations in claim 2 as discussed above.
Tzschatzsch as modified by Varghese above arguably discloses wherein the inertial forces comprise a force component that has a direction which is parallel to the patient-contacting surface of the patient-contacting member because as discussed in the rejection of claim 2 above, Tzschatzsch as modified by Varghese above generates shear waves in the body of the patient and a person having ordinary skill in the art would understand that shear waves propagate perpendicular to the ultrasound beam direction. However, in the interests of compact prosecution, the following rejection is presented.
In an analogous ultrasonic shear wave imaging field of endeavor Tanter discloses wherein inertial forces applied to a patient comprise a force component (Tanter, shear wave 11) that has a direction which is parallel to the patient-contacting surface (Tanter, Para 61; “This shear wave 11 substantially propagates radially with respect to the Z axis (see FIG. 1) and during this propagation, the electronic central unit 16 has the medium C simultaneously observed by all the observation probes 6, in order to observe the propagation of the shear wave 11”) of a patient-contacting member (observation probes 6) (Tanter, Para 53; “The observation probes 6 may each be an ultrasonic observation transducer or optionally a group of ultrasonic observation transducers, of the type conventionally used in medical imaging, focused at a relatively large distance parallel to the central axis Z so as to each emit an ultrasonic compressional wave forming a beam 12 parallel to the axis Z.”).
(Tanter, Para 4-9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793